 

Exhibit 10.1

 



PURCHASE AND SALE AGREEMENT
(North Carolina Facilities)

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
this 18th day of January, 2019 (the “Effective Date”), by and between HP SHELBY,
LLC, a Delaware limited liability company (“Shelby Seller”), HP HAMLET, LLC, a
Delaware limited liability company (“Hamlet Seller”), HP CARTERET, LLC, a
Delaware limited liability company (“Carteret Seller”), and HP WINSTON-SALEM,
LLC, a Delaware limited liability company (“Winston-Salem Seller”, and
collectively with Shelby Seller, Hamlet Seller and Carteret Seller, “Seller”),
and AGEMARK ACQUISITION LLC a North Carolina limited liability company
(“Buyer”).

 

1. Purchase and Sale. On the terms and conditions set forth herein, each Seller
shall sell, assign, transfer, convey and deliver to Buyer and Buyer shall
purchase from each respective Seller, such Seller’s interest in the following,
which are hereinafter referred to collectively as the “Property”:

 

(a) The improvements located each Seller’s Real Property, consisting of an
assisted living facility as described in Schedule 1(a) attached hereto
(singularly, a “Facility” and collectively, the “Facilities”), owned by each
respective Seller, as applicable, and all right, title and interest of each
Seller in and to the items described in (a) through (f) herein, as they pertain
to such Seller’s Facility;

 

(b) All of the real estate on which each Facility is situated, together with all
tenements, easements, appurtenances, privileges, rights of way, and other rights
incident thereto, all building and improvements and any parking lot to such
Facility located thereon situated in the State of North Carolina (the “State”),
which is described in Exhibit A-1 (the “Shelby Real Property”), Exhibit A-2 (the
“Hamlet Real Property”), Exhibit A-3 (the “Carteret Real Property”), and Exhibit
A-4 (the “Winston-Salem Real Property”) attached hereto and made a part hereof
by this reference (collectively, the “Real Property”);

 

(c) All of the tangible personal property, inventory, equipment, machinery,
supplies including drugs and other supplies, spare parts, furniture,
furnishings, warranty claims, contracts, including but not limited to supply
contracts, contracts rights, intellectual property, including but not limited to
patents, trade secrets, and all rights and title to the names under which the
Facility operates, mailing lists, customer lists, vendor lists, resident files,
resident deposits, books and records owned by the Seller, who may retain copies
of same, and shall have reasonable access to such books and records after the
Closing as required for paying taxes and responding to legal inquiry
(collectively, the “Personal Property”);

 

(d) All transferable licenses, permits, certifications, including, without
limitation, the Certificates of Need (“CON”), assignable guaranties and
warranties in favor of Seller, approvals or authorizations and all assignable
intangible property not enumerated herein which is used by the Seller in
connection with the Facility, and all other assets whether tangible or
intangible; provided, that Seller shall retain all licenses required to be
retained by Seller in order to operate the current business within the Facility;

 



1 

 

 

(e) All trade names or other names commonly used to identify the Facility and
all goodwill associated therewith. The intent of the parties is to transfer to
Buyer only such name(s) and goodwill associated with the Facility itself and not
with Seller or any affiliate of Seller, so as to avoid any interference with the
unrelated business activities of Seller; and

 

(f) All telephone numbers used in connection with the operation of the Facility,
and to the extent not described above, all goodwill of Seller associated with
the Facility (the items described in clauses (d), (e) and (f) above are
collectively referred to as “Intangibles”).

 

2. Excluded Assets. Seller’s cash, investment securities, bank account(s) and
accounts receivable, and Seller’s corporate minute books and corporate tax
returns, partnership records, and other corporate and partnership records shall
be excluded from the Facilities sold by Seller to Buyer hereunder (the “Excluded
Assets”).

 

3. Purchase Price; Deposits. The following shall apply with respect to the
Purchase Price of the Property:

 

(a) The purchase price (the “Purchase Price”) payable by Buyer to Seller for the
Property shall be Twenty-Seven Million and 00/100 Dollars ($27,000,000.00).

 

(b) Within three (3) business days after this Agreement is fully executed by the
parties, Buyer shall deposit the sum of Twenty-Five Thousand and 00/100 Dollars
($25,000.00) as an earnest money deposit (“Deposit”) with Commonwealth Land
Title, at its office at 4100 Newport Place Drive, Suite 120, Newport Beach,
California 92660, Attention: Kelly Ralph (“Title Company” or “Escrow Agent”) and
Escrow Agent will deposit it into an interest-bearing account with the interest
for the benefit of Buyer. Interest earned on the Deposit shall be paid to the
party entitled to such amount as provided in this Agreement. The Deposit shall
be non-refundable except as otherwise set forth in this Agreement.

 

(c) At Closing, Buyer shall deposit the entire Purchase Price in Cash to the
Escrow Agent and the Deposit shall be refunded to Buyer.

 

4.  Closing. The closing of the purchase and sale transaction pursuant to this
Agreement (“Closing” or “Close of Escrow”) shall occur on February 14, 2019,
unless otherwise extended in writing between the parties (the “Closing Date”).
The Closing shall take place through Seller’s delivery of a special warranty
deed with respect to such Seller’s Real Property and Buyer’s delivery of cash or
immediately available funds through an escrow agreement (the “Escrow”) to be
established with the Escrow Agent pursuant to form escrow instructions which
shall be modified to be consistent with the terms and provisions of this
Agreement, and which shall be mutually agreed upon by the parties hereto.

 

5. Conveyance; AS-IS Purchase. Seller and Buyer acknowledge that Buyer’s
affiliates listed on Schedule 6 attached hereto (each, an “Operator”, and
collectively, the “Operators”) are currently occupying and operating their
respective Facility, as “tenant”, under a certain lease with each respective
Seller, as “landlord”, as more particularly listed on Schedule 6 attached
hereto, and therefore Buyer is familiar with the Property and its operations.
Title to each Facility shall be conveyed by Seller to Buyer by a special
warranty deed and bill of sale in form reasonably acceptable to Buyer and
Seller. Fee simple indefeasible title to the Real Property and title to the
Personal Property, shall be conveyed from Seller to Buyer in “AS-IS, WHERE-IS”
condition, free and clear of all liens, charges, easements and encumbrances of
any kind, other than:

 



2 

 

 

(a) Liens for real estate taxes or assessments not yet due and payable;

 

(b) The exceptions listed for each Real Property in the Preliminary Title
Reports attached as Exhibit B-1, Exhibit B-2, Exhibit B-3 and Exhibit B-4 hereto
(other than exceptions for monetary liens and/or mortgages created by Seller,
which shall be removed by Seller at the Close of Escrow); and

 

(c) Liens or encumbrances caused by the actions of Buyer but not those caused by
the actions of Seller.

 

The items described in this Section 5 are sometimes collectively referred to as
the “Permitted Exceptions.”

 

Buyer acknowledges and agrees that Buyer has had extensive opportunity to become
familiar with the condition of the Property both pursuant to the terms of this
Agreement and otherwise. Except as expressly provided for herein, Buyer
acknowledges that it is purchasing the Property in an “AS IS, ‎WHERE IS”
CONDITION “WITH ALL FAULTS,” AND THAT, EXCEPT AS OTHERWISE EXPRESSLY ‎SET FORTH
HEREIN, NEITHER SELLER NOR ANY AGENTS OF SELLER HAVE ‎MADE ANY REPRESENTATIONS
OR WARRANTIES TO BUYER, EXPRESS OR ‎IMPLIED, OF ANY NATURE REGARDING: THE
QUALITY OR CONDITION OF THE ‎PROPERTY; THE ABILITY TO DEVELOP OR USE THE
PROPERTY; THE ‎STRUCTURAL INTEGRITY OF ANY IMPROVEMENTS INCLUDED IN THE
‎PROPERTY; THE QUALITY OF GROUNDWATER OR PROPERTY SOIL; THE ‎MERCHANTABILITY OF
THE PROPERTY OR THE FITNESS OF THE PROPERTY FOR ‎ANY PARTICULAR PURPOSE; THE
QUALITY, NATURE, ADEQUACY OR PHYSICAL ‎CONDITION OF THE IMPROVEMENTS OR ANY
LANDSCAPING, PARKING FACILITIES, OR SEWAGE AND UTILITY ‎SYSTEMS AND FACILITIES;
THE ZONING AND LAND USE RESTRICTIONS ‎APPLICABLE TO THE PROPERTY; THE COMPLIANCE
OF THE PROPERTY OR ITS ‎OPERATION WITH ANY APPLICABLE CODES, LAWS, REGULATIONS,
‎COVENANTS, CONDITIONS OR RESTRICTIONS; THE PRESENCE OF HAZARDOUS ‎MATERIALS IN,
ON, UNDER OR ABOUT THE PROPERTY, OR ADJOINING OR NEIGHBORING PROPERTY OR
WATERWAYS; OR THE ECONOMICS OF THE OPERATION OF THE ‎PROPERTY. Buyer also
acknowledges that in purchasing the Property, Buyer is not relying on Seller or
‎its agents as to the condition of the Property, except as otherwise expressly
represented by Seller herein. Buyer is purchasing the Property pursuant to its
‎independent examination, study and inspection of the Property, including but
not limited to its review of documents and other information provided by Seller
to Buyer pursuant to this Agreement, and Buyer is relying upon its own
‎determination of the value of the Property, the uses to which the Property may
be put under ‎applicable laws, including zoning laws, and the compliance of the
Property with applicable laws, ‎including environmental laws.

 



3 

 

 

6. Buyer’s Due Diligence.

 

(a) Buyer shall have thirty (30) days from the Effective Date to complete
Buyer’s third party inspection reports (the “Due Diligence Period”). Buyer shall
coordinate directly with the Operator of each Facility (with notice to Seller)
regarding the scheduling of any third-party inspections. All third party
inspections and investigations at each respective Facility shall be conducted by
Buyer in such manner so as not to disrupt the operation of such Facility. Buyer
may, at its sole cost, obtain third party engineering and physical condition
reports and Phase I Environmental Audits covering the Facility, certified to
Buyer, prepared by an engineering and/or environmental consultants acceptable to
Buyer; provided, no inspection by Buyer’s Consultants shall involve the taking
of samples or other physically invasive procedures (such as a Phase II
environmental audit) without the prior written consent of Seller, which consent
shall not be unreasonably withheld or delayed. Notwithstanding anything to the
contrary contained in this Agreement, Buyer shall indemnify, defend (with
counsel acceptable to Seller) and hold Seller and its employees and agents, and
each of them, harmless from and against any and all losses, claims, damages and
liabilities, without limitation, attorneys’ fees incurred in connection
therewith) arising out of or resulting from Buyer’ or Buyer’s Consultant’s
exercise of its right of inspection as provided for in this Section 6; provided,
however, such indemnification shall not extend to matters merely discovered by
Buyer and/or the acts or omissions of Seller or any third party. The
indemnification obligation of Buyer under this Section 6 shall survive the
termination of this Agreement indefinitely. Following any audit or inspection as
provided for herein, Buyer shall return the Real Property and the Facility to
the condition in which they existed immediately prior to such audit or
inspection.

 

(b) If the results of the foregoing inspections and audits are not acceptable to
Buyer in its sole and absolute discretion, Buyer may, upon notice to Seller
given on or before 5:00 p.m. (Pacific Time) on the last day of the Due Diligence
Period, terminate this Agreement, and in such event, neither party shall have
any further rights and obligations under this Agreement, except for obligations
which expressly survive the termination of this Agreement. In the event Buyer
elects to terminate this Agreement, the Deposit shall be released and retained
by the Seller. Failure of Buyer to deliver written notice of approval prior to
5:00 p.m. (Pacific Time) on the last day of the Due Diligence Period shall be
deemed to constitute Buyer’s approval of the matters described in this
Section 6(a). Upon the expiration of the Due Diligence Period, whether or not
Buyer approves, disapproves or is deemed to approve the same, the Deposit shall
be released to Seller and shall be deemed non-refundable except as otherwise
provided in this Agreement. If this Agreement shall be terminated prior to
Closing, upon Seller’s request, Buyer shall promptly return or destroy all
copies of the Due Diligence Items.

 

7. Prorations; Closing Costs; Possession; Post Closing Assistance.

 

(a) Except as set forth in this Section 7(a), there will be no prorations at the
Closing and each Operator, its successors or assigns shall remain responsible
for all taxes, costs and expenses relating to the Facility following the Closing
pursuant to their lease. Rent for the month of February 2019 will not be
prorated and will be retained by Seller once paid. Any amount held in any escrow
account by, or for the benefit of, Seller for real property taxes, insurance,
deposits, and/or replacement reserves shall be refunded to Buyer at Closing.

 



4 

 

 

(b) Buyer shall pay any state, county and local transfer taxes arising out of
the transfer of the Real Property.

 

(c) Buyer shall pay the cost of recording fees and of the standard owner’s title
insurance policy, as described in this Agreement. Buyer shall also pay the cost
of any lender’s policy for Buyer’s lender, any title endorsements requested by
Buyer and its lender and the cost of updating or obtaining new Surveys. Seller
and Buyer shall equally share the fees of Escrow Agent. All other costs
associated with title and survey matters shall be paid in accordance with County
(and local) custom and practice in which each respective Real Property is
located.

 

(d) Buyer and Seller shall each pay their own attorney’s fees. Buyer shall pay
for all costs of review of the Due Diligence Items and its additional due
diligence inspection costs including, without limitation, the cost of any
environmental reports.

 

(e) On the Closing Date, each Operator shall retain possession of the Facility
pursuant to their lease.

 

8. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer that:

 

(a) Legality.

 

(i) Organization, Corporate Powers, Etc. Each Seller entity is duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Each Seller has the full power, authority and legal right (A) to execute and
deliver, and perform and observe the provisions of this Agreement and each
Transaction Document, as defined herein, to which it is a party, (B) to transfer
good, indefeasible title to the Property to Buyer free and clear of all liens,
claims and encumbrances except for Permitted Exceptions (as defined in Section 5
hereof), and (C) to carry out the transactions contemplated hereby and by such
other instruments to be carried out by such party.

 

(ii) Due Authorization, Etc. This Agreement and the Closing Documents
(collectively the “Transaction Documents”) have been, and each instrument
provided for herein or therein to which Seller is a party will be, when executed
and delivered as contemplated hereby authorized, executed and delivered by
Seller and the Transaction Documents constitute, and each such instrument will
constitute, when executed and delivered as contemplated hereby, legal, valid and
binding obligations of Seller and enforceable in accordance with their terms.

 

(b) No Foreign Persons. Seller is not a foreign person within the meaning of
Sections 897 or 1445 of the Code, nor is Seller a U.S. Real Property Holding
Company within the meaning of Section 897 of the Code.

 

(c) No Survival of Representations and Warranties. The representations and
warranties of Seller in this Agreement shall be merged with the Deed at the
Closing and shall not survive the Closing.

 



5 

 

 

9. Representations and Warranties of Buyer. Buyer hereby warrants and represents
to Seller that:

 

(a) Organization, Corporate Powers, Etc. Buyer is a limited liability company,
validly existing and in good standing under the laws of the State of North
Carolina and is duly qualified and in good standing in each other state or
jurisdiction in which the nature of its business requires the same except where
a failure to be so qualified does not have a material adverse effect on the
business, properties, condition (financial or otherwise) or operations of that
person. Buyer has full power, authority and legal right (i) to execute and
deliver, and perform and observe the provisions of this Agreement and each
Transaction Document to which it is a party, and (ii) to carry out the
transactions contemplated hereby and by such other instruments to be carried out
by Buyer pursuant to the Transaction Documents.

 

(b) Due Authorization, Etc. The Transaction Documents have been, and each
instrument provided for herein or therein to which Buyer is a party will be,
when executed and delivered as contemplated hereby, duly authorized, executed
and delivered by Buyer and the Transaction Documents constitute, and each such
instrument will constitute, when executed and delivered as contemplated hereby,
legal, valid and binding obligations of the Buyer enforceable in accordance with
their terms.

 

(c) No Survival of Representations and Warranties. The representations and
warranties of Buyer in this Agreement shall be merged with the Deed at the
Closing and shall not survive the Closing.

 

10. Seller Closing Obligations. On or before the Closing Date, Seller shall
deliver the following documents to Escrow Agent relating to the Facility
(“Closing Documents”):

 

(i) One (1) original executed Special Warranty Deed for each Facility, in
recordable form;

 

(ii) Two (2) original executed counterparts of the Assignment of Lease (the
“Assignment of Lease”);

 

(iii) Two (2) original executed counterparts of the bill of sale for the
Personal Property (“Bill of Sale”), and an assignment of Seller’s interest in
the Intangibles (“Assignment of Intangible Property”);

 

(iv) One (1) original executed certificate executed by Seller confirming that
Seller’s representations and warranties continue to be true and correct in all
material respects, or stating how such representations and warranties are no
longer true and correct (“Seller’s Confirmation”); and

 

(v) Two (2) original executed counterparts of each of the FIRPTA Certificate,
escrow agreements and other documents required by the Title Company in
connection with the transactions contemplated by this Agreement (collectively,
the “Title Company Documents”).

 



6 

 

 

11. Buyer Closing Obligations. On or before the Closing Date, Buyer shall
deposit the following with Escrow Agent:

 

(i) The Purchase Price in accordance with the requirements of this Agreement;

 

(ii) Two (2) original executed counterparts of the Assignment of Lease;

 

(iii) Two (2) original executed counterparts of the Assignment of Intangible
Property;

 

(iv) One (1) original executed certificate executed by Buyer confirming that
Buyer’s representations and warranties continue to be true and correct in all
material respects, or stating how such representations and warranties are no
longer true and correct (“Buyer’s Confirmation”); and

 

(v) Two (2) original executed counterparts of each of the Title Company
Documents requiring Buyer’s signature.

 

12. Conditions to Closing.

 

(a) Conditions to Buyer’s Obligations. All obligations of Buyer under this
Agreement are subject to the reasonable satisfaction and fulfillment, prior to
the Closing Date, of each of the following conditions. Anyone or more of such
conditions may be waived in writing by Buyer.

 

(i) Seller’s Representations, Warranties and Covenants. Seller’s
representations, warranties and covenants shall be true at the date hereof and
as of the Closing Date as though such representations, warranties and covenants
were then again made.

 

(ii) Seller’s Performance. Seller shall have performed all of its obligations
and covenants under this Agreement that are to be performed prior to or at
Closing.

 

(iii) Title Insurance Policies. Title Company shall be prepared to issue an
Owners Title Insurance Policy for the Facility as of the Closing Date, with
coverage in the amount of the allocable portion of the Purchase Price for such
Facility, insuring Buyer as owner of the Facility subject only to the Permitted
Exceptions.

 

(b) Conditions to Seller’s Obligations. All obligations of Seller under this
Agreement are subject to the fulfillment, prior to the Closing Date, of each of
the following conditions. Any one or more of such conditions may be waived by
Seller in writing.

 

(i) Buyer’s Representations, Warranties and Covenants. Buyer’s representations,
warranties and covenants contained in this Agreement or in any certificate or
document delivered in connection with this Agreement or the transactions
contemplated herein shall be true at the date hereof and as of the Closing Date
as though such representations, warranties and covenants were then again made.

 

(ii) Buyer’s Performance. Buyer shall have performed its obligations and
covenants under this Agreement that are to be performed prior to or at Closing.

 



7 

 

 

13. Termination; Defaults.

 

(a) Termination For Failure of Condition. Either party may terminate this
Agreement for non-satisfaction or failure of a condition to the obligation of
either party to consummate the transaction contemplated by this Agreement
(including, without limitation, Buyer’s election to disapprove the condition of
the title or the Survey pursuant to Section 14 herein), unless such matter has
been satisfied or waived by the date specified in this Agreement or by the
Closing Date (as same may be extended by the parties to allow the parties to
satisfy or waive conditions to close in the manner provided in this Agreement).
In the event of such a termination, Escrow Agent shall promptly (i) release to
Seller the Deposit (i) return to Buyer, all funds of Buyer in its possession
(less the Deposit) and all interest accrued thereon, and (ii) to Seller and
Buyer, all documents deposited by them respectively, which are then held by
Escrow Agent. Thereafter, neither party shall have any continuing obligation or
liability to the other party except for any such matters that expressly survive
the Closing or termination of this Agreement, as provided herein. The provisions
of this Section 13(a) are intended to apply only in the event of a failure of
condition, as set forth herein, which is not the result of a default by either
party, but which shall not apply in the event the non-terminating party is in
default of its obligations under this Agreement.

 

(b) Termination For Cause.

 

(i) If the Agreement is terminated by Seller because Buyer fails to consummate
the Closing as a result of a default by Buyer under this Agreement, Seller’s
sole and exclusive remedy prior to the Closing Date shall be to terminate this
Agreement by giving written notice of termination to Buyer and Escrow Agent,
whereupon (A) Escrow Agent shall promptly release to Seller the Deposit, and all
interest accrued thereon, (B) Escrow Agent shall return to Buyer and Seller all
documents deposited by them respectively, which are then held by Escrow Agent,
(C) the parties shall be released and relieved of all obligations to each other
under this Agreement, except for provisions that expressly survive termination
as provided herein (including without limitation, indemnification provisions),
(D) Buyer shall return to Seller all documents received by it during the course
of its Due Diligence and (E) Buyer shall have no further right to purchase the
Property or legal or equitable claims against Seller (except for any breach by
Seller of provisions that survive termination) and/or the Property. Buyer shall
have no liability to Seller under any circumstances for any speculative,
consequential or punitive damages. Without limiting the other provisions of this
Agreement, Buyer acknowledges that the provisions of this Subsection are a
material part of the consideration being given to Seller for entering into this
Agreement and that Seller would be unwilling to enter into this Agreement in the
absence of the provisions of this Subsection. The provisions of this Subsection
shall survive any termination of this Agreement. With respect to any action by
Seller against Buyer or by Buyer against Seller commenced after the Closing
Date, Seller and Buyer expressly waive any right to any speculative,
consequential, or punitive damages. The parties acknowledge and agree that
Seller’s actual damages as a result of Buyer’s default would be difficult or
impossible to ascertain and that the deliveries and payments provided for in
this paragraph constitute reasonable compensation for its actual damages. Seller
and Buyer acknowledge that they have read and understand the provisions of this
Section 13(b)(i) and by their initials below agree to be bound by its terms. In
the event of termination under this Section 13(b)(i), the existing Leases
between Buyer and Seller shall remain in full force and effect.

 



8 

 

 

    KE   CT Sellers’ Initials   Buyer’s Initials

 

(ii) Buyer shall have the right to terminate this Agreement in the event Seller
defaults in the performance of its obligations under this Agreement, and such
default is not cured within five (5) days after written notice by Buyer to
Seller. If this Agreement is terminated by Buyer because Seller has defaulted in
the performance of its obligations under this Agreement, Buyer’s sole and
exclusive remedies prior to the Closing Date shall be either: (A) to terminate
this Agreement by giving written notice of termination to Seller and Escrow
Agent and pursue any and all remedies for Buyer’s out-of-pocket costs (including
actual attorneys’ fees and court costs) in an amount not to exceed Twenty-Five
Thousand and 00/100 Dollars ($25,000.00), attributable to the termination of
this Agreement and supported by documentary evidence, excluding any speculative
or punitive damages, whereupon (i) Escrow Agent shall promptly return to Buyer
the Deposit, and all interest accrued thereon, and (ii) Escrow Agent shall
return to Seller and Buyer all documents deposited by them respectively, which
are then held by Escrow Agent, or (B) to pursue the remedy of specific
performance of Seller’s obligation to perform its obligations under this
Agreement. Seller shall have no liability to Buyer under any circumstances for
any speculative, consequential or punitive damages. Without limiting the other
provisions of this Agreement, Seller acknowledges that the provisions of this
Subsection are a material part of the consideration being given to Buyer for
entering into this Agreement and that Buyer would be unwilling to enter into
this Agreement in the absence of the provisions of this Subsection. The
provisions of this Subsection shall survive any termination of this Agreement.
With respect to any action by Buyer against Seller or by Seller against Buyer
commenced after the Closing Date, Buyer and Seller expressly waive any right to
any speculative, consequential, punitive or special damages including, without
limitation, lost profits. In the event of termination under this Section
13(b)(ii), the existing Leases between Buyer and Seller shall remain in full
force and effect. Seller and Buyer acknowledge that they have read and
understand the provisions of this Section 13(b)(ii) and by their initials below
agree to be bound by its terms.

 

KE   CT Sellers’ Initials   Buyer’s Initials

 



9 

 

 

(c) General. In the event a party elects to terminate this Agreement such party
shall deliver a notice of termination to the other party.

 

14. Title Reports. Attached hereto as Exhibit B-1, Exhibit B-2, Exhibit B-3 and
Exhibit B-4, respectively, are preliminary title reports for each of the
Properties (the “Title Reports”). Buyer hereby approves all exceptions listed in
the Title Reports, all of which shall be Permitted Exceptions, other than
monetary liens and/or mortgages caused by Seller, which Seller shall remove from
title on or prior to the Close of Escrow.

 

15. Cooperation. Following the execution of this Agreement, Buyer and Seller
agree that if any event should occur, either within or without the knowledge or
control of Buyer or Seller, which would prevent fulfillment of the conditions to
the obligations of any party hereto to consummate the transaction contemplated
by this Agreement, each such party shall use reasonably commercial efforts to
cure or to cause the cure of the same as expeditiously as possible. In addition,
each party shall cooperate fully with each other in preparing, filing,
prosecuting, and taking any other actions with respect to, any applications,
requests, or actions which are or may be reasonable and necessary to obtain the
consent of any governmental instrumentality or any third party or to accomplish
the transaction contemplated by this Agreement.

 

16. Release of Claims. Buyer, and any person or entity claiming by, through or
under Buyer, each hereby fully and irrevocably releases, discharges and waives
its rights to recover from any Seller, and/or its employees, officers,
directors, agents, members, partners, shareholders, and representatives
(collectively, the “Seller Parties”) any and all claims that Buyer may now have
or hereafter acquire against any of the Seller Parties for any cost, loss,
claim, penalty, fine, lien, judgment, liability, damage, expense, action or
cause of action (including, without limitation, actual attorneys’ fees and
costs), whether foreseen or unforeseen, direct or indirect, known or unknown,
arising from or related to events or circumstances which have heretofore or may
hereafter occur in connection with this Agreement, or at or in relation to the
Property, including, without limitation, (i) the existence or presence of
hazardous substances in, on, under, or about the Property, (ii) the
non-compliance of the Property with any environmental laws, (iii) the zoning,
entitlements, land use or development restrictions and conditions of the
Property, (iv) the leases with the Operators referenced on Schedule 6 attached
hereto, and (v) the condition, square footage, size or adequacy of any Facility
or the Property, including, but not limited to the physical, structural,
mechanical or other condition of any Facility or the Property (including,
without limitation, any construction defects, errors, or omissions, latent or
otherwise).

 

17. Limitation of Liability. Notwithstanding anything to the contrary contained
in this Agreement or in any exhibits attached hereto or in any documents
executed in connection herewith or delivered at the Close of Escrow
(collectively, including this Agreement, said exhibits and any such documents,
the “Purchase Documents”), it is expressly understood and agreed by and between
the parties hereto that: (i) the recourse of Buyer or its successors or assigns
against Seller or any of the Seller Parties with respect to the alleged breach
by or on the part of Seller or any of the Seller Parties of any representation,
warranty, covenant, undertaking, indemnity or agreement contained in any of the
Purchase Documents (collectively, “Seller’s Undertakings”) shall be limited to
an amount not to exceed one percent (1%) of the Purchase Price, of all recourse
of Buyer under the Purchase Documents; (ii) neither Buyer nor any of its
successors or assigns shall have any recourse against Seller or any of the
Seller Parties with respect to the Seller’s Undertakings unless the aggregate
amount of all actual damages suffered by Buyer or its successors and assigns
(net of any tax benefits or insurance proceeds received by such party or
parties) exceeds Twenty-Five Thousand and No/100 Dollars ($25,000.00), and (iii)
no personal liability or personal responsibility of any sort with respect to any
of Seller’s Undertakings or any alleged breach thereof is assumed by, or shall
at any time be asserted or enforceable against, Seller or any of the Seller
Parties except with respect to Seller and then subject to the limitations in
clauses (i) and (ii) above. Notwithstanding the foregoing, the Twenty-Five
Thousand and No/100 Dollars ($25,000.00) limitation shall not apply with respect
to any claims relating to Buyer’s right to receive reimbursement of actual
attorney’s fees or costs.

 



10 

 

 

18. Notices. Any notice, request for consent or approval, election or other
communication provided for or required by this Agreement shall be in writing and
shall be delivered by hand, by air courier service, postage prepaid (certified
with return receipt requested) or electronic transmission followed by delivery
of the hard copy of such communication by air courier service or mail as
aforesaid, addressed to the person to whom such notice is intended to be given
at such address as such person may have previously furnished in writing to the
such party’s last known address. Until receipt of written notice to the
contrary, the parties’ addresses for notices shall be:

 

To Seller:        

Summit Healthcare REIT, Inc.

2 South Pointe Drive, Suite 100

Lake Forest, CA 92630

Attention: Kent Eikanas

Phone: (949) 535-1923

Email: keikanas@summithealthcarereit.com 

      With a Copy to:        

Seubert French Frimel & Warner LLP

1075 Curtis Street

Menlo Park, CA 94025

Attention: Rachel Rosati Warner

Phone: (650) 322-2919

Email: rachel@sffwlaw.com 

      To Buyer:  

Agemark Acquisition LLC

P.O. Box 2568

Hickory, NC 28603-2568

Attn: Charles E. Trefzger

Phone: 828-404-3911

Email: mdeaton@affinitylivinggroup.com

            With a Copy to:  

Waldrep LLP

101 S. Stratford Road, Suite 210

Winston-Salem, NC 27104

Attn: Lucy E. Harrington

Phone: 336-717-9164

E-mail: lharrington@waldrepllp.com

 



11 

 

 

19. Sole Agreement. This Agreement constitutes the entire understanding between
the parties with respect to the transactions contemplated herein, and all prior
or contemporaneous oral agreements, understandings representations and
statement, and all prior written agreements, understandings, letters of intent
and proposals are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

 

20. Assignment; Successors. Neither party shall assign this Agreement without
the prior written consent of the other; provided, however, Buyer may assign all
of its rights, title, liability, interest and obligation pursuant to this
Agreement to one or more entities owned, controlled by or under common control
with Buyer. Subject to the limitations on assignment set forth above, all the
terms of this Agreement shall be binding upon and inure to the benefit of and be
enforceable by and against the heirs, successors and assigns of the parties
hereto.

 

21. Severability. Should any one or more of the provisions of this Agreement be
determined to be invalid, unlawful or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby and each such provision shall be
valid and remain in full force and effect.

 

22. Brokers. Buyer represents and warrants to Seller that no brokerage
commission, finder’s fee or other compensation is due or payable with respect to
the transactions contemplated herein arising from Buyer’s actions or omissions,
except to CS Capital Advisors, LLC (“Buyer’s Broker”). Buyer shall pay any
commission and/or fee payable to Buyer’s Broker pursuant to a separate
agreement. Buyer hereby agrees to indemnify, defend, and hold the Seller Parties
harmless from and against any losses, damages, costs and expenses (including,
but not limited to, attorneys’ fees and costs) incurred by Seller by reason of
any breach or inaccuracy of Buyer’s representations and warranties contained in
this Section 22. Seller represents and warrants to Buyer that no brokerage
commission, finder’s fee or other compensation is due or payable with respect to
the transactions contemplated herein arising from Seller’s actions or omissions.
Seller hereby agrees to indemnify, defend, and hold the Buyer harmless from and
against any losses, damages, costs and expenses (including, but not limited to,
actual attorneys’ fees and costs) incurred by Buyer by reason of any breach or
inaccuracy of the representations and warranties contained in this Section 22.
The provisions of this Section 22 shall survive the Close of Escrow.

 

23. Risk of Loss. Until the Closing Date, the lease with each Operator will
govern the risk of loss for the Facility.

 



12 

 

 

24. Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed in the State for
observance thereof.

 

25. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, and all of which together shall be deemed to
constitute one and the same instrument. Facsimile signature pages or
electronically transmitted signature pages shall constitute original
counterparts for all purposes.

 

26. Exhibits and Schedules. To the extent that one or more Exhibits or Schedules
are not attached to this Agreement at the time this Agreement is executed,
Seller and Buyer agree that this Agreement is not rendered unenforceable by
reason of such fact. Seller shall provide such exhibits to Buyer during the Due
Diligence Period as promptly as possible in order to allow the parties to agree
upon such Exhibits and Schedules and to afford Buyer adequate time in which to
complete its due diligence review prior to the expiration of the Due Diligence
Period.

 

27. Prevailing Party. Subject to the limitations as otherwise set forth in this
Agreement, if an action shall be brought on account of any breach of or to
enforce or interpret any of the terms, covenants or conditions of this
Agreement, the prevailing party shall be entitled to recover from the other
party, as part of the prevailing party’s costs, reasonable actual attorney’s
fees, the amount of which shall be fixed by the court and shall be made a part
of any judgment rendered.

 

28. Time is of the Essence. Time is of the essence of this Agreement.

 

29. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.

 

[Signatures on Following Pages]

 

13 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement by parties
legally entitled to do so as of the day and year first set forth above.

 



  “SELLER”:               HP SHELBY, LLC, a   Delaware limited liability company
        By: /s/ Kent Eikanas   Name: Kent Eikanas   Its: President         HP
HAMLET, LLC, a   Delaware limited liability company         By: /s/ Kent Eikanas
  Name: Kent Eikanas   Its: President         HP CARTERET, LLC, a   Delaware
limited liability company         By: /s/ Kent Eikanas   Name: Kent Eikanas  
Its: President         HP WINSTON-SALEM, LLC, a   Delaware limited liability
company         By: /s/ Kent Eikanas   Name: Kent Eikanas   Its: President      
        “BUYER”:         AGEMARK ACQUISITION LLC, a   North Carolina limited
liability company               By: /s/ Charles E. Trefzger, Jr.     Charles E.
Trefzger, Jr., Manager





 

14 

 

 

LIST OF EXHIBITS AND SCHEDULES

 

OMITTED

 



S-15

